02/18/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   DA 21-0444
                                _________________



IN THE MATTER OF:

A.N., J.G. and A.G.,                                           ORDER

      Youths in Need of Care.


                                _________________

      Upon consideration of Appellant Mother’s motion to consolidate, and good cause
appearing,
      Appellant’s motion is GRANTED and Cause Nos. DA 21-0444, DA 21-0445, and
DA 21-0446 are hereby consolidated under Cause No. DA 21-0444 and captioned as above.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                                ORDER
                                                                 Chief Justice, Montana Supreme Court
                                                                            February 18 2022